       Case 4:21-cv-00795-CLM Document 11 Filed 08/11/21 Page 1 of 19                FILED
                                                                            2021 Aug-11 AM 09:29
                                                                            U.S. DISTRICT COURT
                                                                                N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION

SCOTT SWISHER;
CARRIE SWISHER,

       Plaintiffs,

v.                                              CIVIL ACTION NO.:
                                                4:21-CV-00795-CLM

NISSAN MOTOR ACCEPTANCE
CORPORATION; RESOLVION,
LLC; ALLSTAR RECOVERY,
LLC,

       Defendants.

                                   ANSWER
      COMES NOW the Defendant identified in the Plaintiffs' Complaint as

"Resolvion LLC," ("Resolvion" or "Defendant") and for its response and Answer to

same, submits the following:

                         AFFIRMATIVE DEFENSES

                               FIRST DEFENSE
      The Plaintiffs' Complaint fails to state a claim upon which relief can be

granted.

                               SECOND DEFENSE
      Resolvion pleads the general issue.
        Case 4:21-cv-00795-CLM Document 11 Filed 08/11/21 Page 2 of 19




                                  THIRD DEFENSE
       Resolvion denies the Plaintiffs' allegations of negligence, wantonness,

trespass, violations of the FDCPA, recklessness, invasion of privacy, offensive

conduct and/or intentional conduct of any character.

                                 FOURTH DEFENSE
       Resolvion asserts that it is not a debt collectors under the FDCPA.

                                  FIFTH DEFENSE
       Resolvion asserts that the FDCPA is not applicable in this case.

                                  SIXTH DEFENSE
       Resolvion denies that it violated any provision of the FDCPA in any manner

or form.

                                SEVENTH DEFENSE
       Resolvion denies that it violated any provision of the FDCPA or any other

federal, state or local laws or statutes.

                                 EIGHTH DEFENSE
       Resolvion denies that it violated 15 U.S.C. §1692f(6) of the FDCPA in any

manner or form.

                                  NINTH DEFENSE
       Resolvion asserts that it did not call, send mail to or otherwise interact with

Plaintiffs to collect a debt.
       Case 4:21-cv-00795-CLM Document 11 Filed 08/11/21 Page 3 of 19




                                TENTH DEFENSE
      The Plaintiffs have failed to elect a remedy and their claims are barred by the

doctrine of estoppel by election.

                             ELEVENTH DEFENSE
      The damages claimed by the Plaintiffs, if any, were the result of an intervening

or superseding cause precluding any liability on the part of Resolvion.

                              TWELFTH DEFENSE
      Resolvion asserts that in the event it is determined to be a debt collector under

the FDCPA, any and all failures to comply with the requirements of the FDCPA,

which may have occurred and about which Plaintiffs complain, if they occurred,

were not intentional but resulted from bona fide error notwithstanding the

maintenance of procedures adapted to avoid any such error.

                            THIRTEENTH DEFENSE
      Resolvion asserts that in the event it is determined to be a debt collector under

the FDCPA, any and all failures to comply with the requirements of the FDCPA,

which may have occurred and about which Plaintiffs complain, if they occurred, the

actions taken were made in good faith reliance upon an Advisory Opinion by the

Federal Trade Commission.

                           FOURTEENTH DEFENSE
      Resolvion denies that it committed a breach of the peace.
          Case 4:21-cv-00795-CLM Document 11 Filed 08/11/21 Page 4 of 19




                             FIFTEENTH DEFENSE
       Resolvion denies that it breached any duties owed to Plaintiffs.

                             SIXTEENTH DEFENSE
       Resolvion denies that it negligently, recklessly, wantonly or intentionally

interfered, physically or otherwise, with the solitude, seclusion and/or private

concerns or affairs of the Plaintiffs or otherwise invade Plaintiffs' privacy.

                           SEVENTEENTH DEFENSE
       Resolvion asserts that it was not attempting to collect a debt as alleged by

Plaintiffs.

                            EIGHTEENTH DEFENSE
       Resolvion asserts that the Plaintiffs' claims are barred by the doctrines of

estoppel, collateral estoppel, bankruptcy, accord and satisfaction, release,

settlement and release, and res judicata.

                            NINETEENTH DEFENSE
       Resolvion asserts that the Plaintiffs' claims are barred by the doctrines of

laches, fraud, failure of consideration, unclean hands, estoppel, illegality and

waiver.

                             TWENTIETH DEFENSE
       Resolvion contests the nature and extent of the damages claimed in this

matter.
       Case 4:21-cv-00795-CLM Document 11 Filed 08/11/21 Page 5 of 19




                          TWENTY-FIRST DEFENSE
      Resolvion asserts that Plaintiffs failed to mitigate their damages and their

recovery is either limited or barred as a consequence thereof.

                         TWENTY-SECOND DEFENSE
      Resolvion asserts that Plaintiffs' claims are barred, in whole or in part, by the

equitable doctrines of set-off, off-set and recoupment.

                          TWENTY-THIRD DEFENSE
      Resolvion asserts that Plaintiffs' claims are barred by the parol evidence rule

and statute of frauds.

                         TWENTY-FOURTH DEFENSE
      If Plaintiffs sustained any injuries or are entitled to damages under the

circumstances alleged in the Complaint, or in any other respect, the negligent and/or

intentional acts and omissions of third parties contributed in whole or in part to the

damages complained of by the Plaintiffs for which Resolvion cannot be held jointly

and severally liable.

                          TWENTY-FIFTH DEFENSE
      Resolvion asserts a lack of privity between them and Plaintiffs.

                          TWENTY-SIXTH DEFENSE
      Resolvion asserts that there is lack of causal relation between their actions and

any alleged damages claimed by Plaintiffs.
        Case 4:21-cv-00795-CLM Document 11 Filed 08/11/21 Page 6 of 19




                         TWENTY-SEVENTH DEFENSE
       Resolvion asserts that Plaintiffs' claims are barred by Plaintiffs' own prior

material breach of a contract between Plaintiffs and Exeter.

                          TWENTY-EIGHTH DEFENSE
       Resolvion asserts that Plaintiffs' alleged damages were caused by other

efficient intervening or superseding causes that were beyond Resolvion's control

and/or responsibility and as such, is not liable.

                           TWENTY-NINTH DEFENSE
       Resolvion pleads the economic loss rule.

                              THIRTIETH DEFENSE
       Resolvion asserts that Plaintiffs' claims for damages caused by emotional

distress and mental anguish are barred by Alabama law.

                            THIRTY-FIRST DEFENSE
       Resolvion asserts that its actions were taken in good faith and justified by

legitimate motives, purposes and reasons with the absence of malicious intent to

injure the Plaintiffs.

                          THIRTY-SECOND DEFENSE
       Resolvion denies that Plaintiffs are entitled to the relief requested in this

matter against it.
        Case 4:21-cv-00795-CLM Document 11 Filed 08/11/21 Page 7 of 19




                          THIRTY-THIRD DEFENSE
      Resolvion contests the nature and extent of the damages claimed by Plaintiffs

in this matter.

                         THIRTY-FOURTH DEFENSE
      Any allegation of Plaintiffs' Complaint not specifically admitted in this

Answer is denied.

                          THIRTY-FIFTH DEFENSE
      Resolvion denies that it is liable to Plaintiffs for compensatory damages,

punitive damages, attorney fees, expenses or fines on the basis of the conduct

alleged.

                          THIRTY-SIXTH DEFENSE
      Resolvion asserts that any punitive damage award is impermissible under the

excessive fines clause of the Eight Amendment of the United States Constitution.

                        THIRTY-SEVENTH DEFENSE
      A lack of sufficient standards governing punitive damages awards in Alabama

violates the due process clause of the Fourteenth Amendment of the United States

Constitution.

                         THIRTY-EIGHTH DEFENSE
      Any demand for punitive damages violates the Fifth Amendment of the

United States Constitution that prohibits deprivation of life, liberty, and property
       Case 4:21-cv-00795-CLM Document 11 Filed 08/11/21 Page 8 of 19




except by due process of law in that the claim for punitive damages is vague and not

rationally related to any legitimate governmental interest.

                           THIRTY-NINTH DEFENSE
      Plaintiffs' Complaint, to the extent that it seeks punitive damages, violates

Resolvion's right to procedural due process under the Fourteenth Amendment of the

United States Constitution and under the Constitution of the State of Alabama, and

therefore, fails to state a cause of action upon which punitive damages can be

awarded.

                             FORTIETH DEFENSE
      Plaintiffs' Complaint, to the extent that it seeks punitive damages, violates

Resolvion's right to protection from "excessive fines" as provided in Article I,

Section 15, of the Constitution of the State of Alabama, and violates Resolvion's

right to substantive due process as provided in the Constitution of the State of

Alabama, and as such, fails to state a cause of action supporting the punitive damages

claimed.

                            FORTY-FIRST DEFENSE
      Resolvion asserts that any award of punitive damages to Plaintiffs in this

matter will be violative of the general constitutional safe guards provided under the

United States Constitution and the Constitution of the State of Alabama.
        Case 4:21-cv-00795-CLM Document 11 Filed 08/11/21 Page 9 of 19




                           FORTY-SECOND DEFENSE
      Resolvion asserts that Plaintiffs' claims are subject to binding arbitration

pursuant to an agreement to arbitrate such claims which is specifically enforceable

under the Federal Arbitration Act, 9 U.S.C. § 1, et seq. Resolvion reserves the right

to have Plaintiffs' claims compelled to arbitration through a separately filed motion.

                            FORTY-THIRD DEFENSE
      Resolvion reserves the right to amend this Answer as discovery proceeds in

this matter and to assert any other matter constituting an avoidance or affirmative

defense pursuant to Rule 8 of the Federal Rules of Civil Procedure.

                                     ANSWER
      Responding in identically numbered paragraphs to those set forth in the

Plaintiffs' Complaint, Resolvion submits the following:

      1.     Resolvion presently lacks knowledge or information sufficient to form

a belief as to this averment.

      2.     Resolvion presently lacks knowledge or information sufficient to form

a belief as to this averment.

      3.     Admitted upon information and belief.

      4.     Resolvion denies that it is a debt collector as defined by the FDCPA.

      5.     No response required of this defendant.

                          JURISDICTION AND VENUE
      6.     Denied.
       Case 4:21-cv-00795-CLM Document 11 Filed 08/11/21 Page 10 of 19




                                  ALLEGATIONS
       7.      Resolvion presently lacks knowledge or information sufficient to form

a belief as to this averment.

       8.      Resolvion presently lacks knowledge or information sufficient to form

a belief as to this averment.

       9.      Resolvion presently lacks knowledge or information sufficient to form

a belief as to this averment.

       10.     Resolvion denies that any act or omission by or on its behalf caused or

contributed to cause the damages and/or injuries complained of by the Plaintiffs in

this action.

       11.     Resolvion presently lacks knowledge or information sufficient to form

a belief as to this averment.

       12.     Resolvion denies that any act or omission by or on its behalf caused or

contributed to cause the damages and/or injuries complained of by the Plaintiffs in

this action.

       13.     Resolvion denies that any act or omission by or on its behalf caused or

contributed to cause the damages and/or injuries complained of by the Plaintiffs in

this action.
       Case 4:21-cv-00795-CLM Document 11 Filed 08/11/21 Page 11 of 19




       14.     Resolvion denies that any act or omission by or on its behalf caused or

contributed to cause the damages and/or injuries complained of by the Plaintiffs in

this action.

       15.     Resolvion denies that any act or omission by or on its behalf caused or

contributed to cause the damages and/or injuries complained of by the Plaintiffs in

this action.

       16.     Resolvion presently lacks knowledge or information sufficient to form

a belief as to this averment.

       17.     Resolvion presently lacks knowledge or information sufficient to form

a belief as to this averment.

       18.     Resolvion presently lacks knowledge or information sufficient to form

a belief as to this averment.

       19.     Resolvion denies that any act or omission by or on its behalf caused or

contributed to cause the damages and/or injuries complained of by the Plaintiffs in

this action.

       20.     Resolvion denies that any act or omission by or on its behalf caused or

contributed to cause the damages and/or injuries complained of by the Plaintiffs in

this action.
       Case 4:21-cv-00795-CLM Document 11 Filed 08/11/21 Page 12 of 19




       21.     Resolvion denies that any act or omission by or on its behalf caused or

contributed to cause the damages and/or injuries complained of by the Plaintiffs in

this action.

       22.     Resolvion denies that any act or omission by or on its behalf caused or

contributed to cause the damages and/or injuries complained of by the Plaintiffs in

this action.

       23.     Resolvion denies that any act or omission by or on its behalf caused or

contributed to cause the damages and/or injuries complained of by the Plaintiffs in

this action.

       24.     Resolvion denies that any act or omission by or on its behalf caused or

contributed to cause the damages and/or injuries complained of by the Plaintiffs in

this action.

       25.     Resolvion denies that any act or omission by or on its behalf caused or

contributed to cause the damages and/or injuries complained of by the Plaintiffs in

this action.

       26.     Resolvion denies that any act or omission by or on its behalf caused or

contributed to cause the damages and/or injuries complained of by the Plaintiffs in

this action.
       Case 4:21-cv-00795-CLM Document 11 Filed 08/11/21 Page 13 of 19




       27.      Resolvion denies that any act or omission by or on its behalf caused or

contributed to cause the damages and/or injuries complained of by the Plaintiffs in

this action.

       28.      Resolvion denies that any act or omission by or on its behalf caused or

contributed to cause the damages and/or injuries complained of by the Plaintiffs in

this action.

       29.      Resolvion denies that any act or omission by or on its behalf caused or

contributed to cause the damages and/or injuries complained of by the Plaintiffs in

this action.

                                     COUNT ONE
       30.      The foregoing is adopted and incorporated by reference as if set forth

fully herein.

       31.      Resolvion denies it breached any duty owed to the Plaintiffs and further

denies that any act or omission by or on its behalf caused or contributed to cause the

damages and/or injuries complained of by the Plaintiffs in this action.

       32.      Resolvion denies it breached any duty owed to the Plaintiffs and further

denies that any act or omission by or on its behalf caused or contributed to cause the

damages and/or injuries complained of by the Plaintiffs in this action.
       Case 4:21-cv-00795-CLM Document 11 Filed 08/11/21 Page 14 of 19




      33.       Resolvion denies it breached any duty owed to the Plaintiffs and further

denies that any act or omission by or on its behalf caused or contributed to cause the

damages and/or injuries complained of by the Plaintiffs in this action.

      34.       Resolvion denies it breached any duty owed to the Plaintiffs and further

denies that any act or omission by or on its behalf caused or contributed to cause the

damages and/or injuries complained of by the Plaintiffs in this action.

                                     COUNT TWO
      35.       The foregoing is adopted and incorporated by reference as if set forth

fully herein.

      36.       Resolvion denies it breached any duty owed to the Plaintiffs and further

denies that any act or omission by or on its behalf caused or contributed to cause the

damages and/or injuries complained of by the Plaintiffs in this action.

      37.       Resolvion denies it breached any duty owed to the Plaintiffs and further

denies that any act or omission by or on its behalf caused or contributed to cause the

damages and/or injuries complained of by the Plaintiffs in this action.

      38.       Resolvion denies it breached any duty owed to the Plaintiffs and further

denies that any act or omission by or on its behalf caused or contributed to cause the

damages and/or injuries complained of by the Plaintiffs in this action.
       Case 4:21-cv-00795-CLM Document 11 Filed 08/11/21 Page 15 of 19




                                    COUNT THREE
      39.       The foregoing is adopted and incorporated by reference as if set forth

fully herein.

      40.       Resolvion denies it breached any duty owed to the Plaintiffs and further

denies that any act or omission by or on its behalf caused or contributed to cause the

damages and/or injuries complained of by the Plaintiffs in this action.

      41.       Resolvion denies it breached any duty owed to the Plaintiffs and further

denies that any act or omission by or on its behalf caused or contributed to cause the

damages and/or injuries complained of by the Plaintiffs in this action.

      42.       Resolvion denies it breached any duty owed to the Plaintiffs and further

denies that any act or omission by or on its behalf caused or contributed to cause the

damages and/or injuries complained of by the Plaintiffs in this action.

      43.       Resolvion denies it breached any duty owed to the Plaintiffs and further

denies that any act or omission by or on its behalf caused or contributed to cause the

damages and/or injuries complained of by the Plaintiffs in this action.

      44.       Resolvion denies it breached any duty owed to the Plaintiffs and further

denies that any act or omission by or on its behalf caused or contributed to cause the

damages and/or injuries complained of by the Plaintiffs in this action.
       Case 4:21-cv-00795-CLM Document 11 Filed 08/11/21 Page 16 of 19




                                  COUNT FIVE [SIC]
      45.       The foregoing is adopted and incorporated by reference as if set forth

fully herein.

      46.       Denied.

      47.       Resolvion denies it breached any duty owed to the Plaintiffs and further

denies that any act or omission by or on its behalf caused or contributed to cause the

damages and/or injuries complained of by the Plaintiffs in this action.

      48.       Resolvion denies it breached any duty owed to the Plaintiffs and further

denies that any act or omission by or on its behalf caused or contributed to cause the

damages and/or injuries complained of by the Plaintiffs in this action.

                                   COUNT SIX [SIC]
      49.       The foregoing is adopted and incorporated by reference as if set forth

fully herein.

      50.       Resolvion denies it breached any duty owed to the Plaintiffs and

further denies that any act or omission by or on its behalf caused or contributed to

cause the damages and/or injuries complained of by the Plaintiffs in this action.

      51.       Resolvion denies it breached any duty owed to the Plaintiffs and

further denies that any act or omission by or on its behalf caused or contributed to

cause the damages and/or injuries complained of by the Plaintiffs in this action.
       Case 4:21-cv-00795-CLM Document 11 Filed 08/11/21 Page 17 of 19




      52.    Resolvion denies it breached any duty owed to the Plaintiffs and

further denies that any act or omission by or on its behalf caused or contributed to

cause the damages and/or injuries complained of by the Plaintiffs in this action.

      53.    Resolvion denies it breached any duty owed to the Plaintiffs and

further denies that any act or omission by or on its behalf caused or contributed to

cause the damages and/or injuries complained of by the Plaintiffs in this action.

      54.    Resolvion denies it breached any duty owed to the Plaintiffs and

further denies that any act or omission by or on its behalf caused or contributed to

cause the damages and/or injuries complained of by the Plaintiffs in this action.

                                     DAMAGES
      55.    Resolvion denies it breached any duty owed to the Plaintiffs, denies that

any act or omission by or on its behalf caused or contributed to cause the damages

and/or injuries complained of by the Plaintiffs in this action and denies that the

Plaintiffs are entitled to judgment against it.

      56.    Resolvion denies it breached any duty owed to the Plaintiffs, denies that

any act or omission by or on its behalf caused or contributed to cause the damages

and/or injuries complained of by the Plaintiffs in this action and denies that the

Plaintiffs are entitled to judgment against it.

      57.    Resolvion denies it breached any duty owed to the Plaintiffs, denies that

any act or omission by or on its behalf caused or contributed to cause the damages
       Case 4:21-cv-00795-CLM Document 11 Filed 08/11/21 Page 18 of 19




and/or injuries complained of by the Plaintiffs in this action and denies that the

Plaintiffs are entitled to judgment against it.

      Respectfully submitted on this the _____ day of August, 2021.


                                             /s/ John W Johnson II
                                             John W Johnson II
                                             Attorney for Defendant Resolvion, LLC
OF COUNSEL:

CHRISTIAN & SMALL LLP
505 20th Street North
Suite 1800
Birmingham, AL 35203
Telephone: (205) 795-6588
Facsimile: (205) 328-7234
jwjohnson@csattorneys.com
       Case 4:21-cv-00795-CLM Document 11 Filed 08/11/21 Page 19 of 19




                         CERTIFICATE OF SERVICE
      I hereby certify that on August 11, 2021I have filed the above and foregoing
pleading electronically with the Clerk of Court using the CM/ECF system which will
send notification of same to all parties of record, and those not registered with the
CM/ECF system have been served at their regular mailing address via U.S. Mail,
postage prepaid.

        John C. Hubbard
        JOHN C. HUBBARD, LLC
        P.O. Box 953
        Birmingham, AL 35201
        jch@jchubbardlaw.com

        T. Dylan Reeves
        Joseph V. Ronderos
        MCGLINCHEY STAFFORD
        505 North 20th Street, Suite 800
        Birmingham, AL 35203
        dreeves@mcglinchey.com
        jronderos@mcglinchey.com

        Allstar Recovery, LLC
        CAPITOL CORPORATE SERVICES INC.
        2 North Jackson Street, Suite 605
        Montgomery, AL 36104


                                             /s/ John W Johnson II
                                             OF COUNSEL




                                                                              3026472.1
